Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2022 has been entered.

Claim Rejections - 35 USC § 103
4.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

5.	Claims 1, 3, and 4 are rejected under 35 U.S.C. 103 as being obvious over Li and in view of Ebrahimi, US 11099562 B1, herein referred to as Ebrahimi.

	Regarding claim 1, Li discloses a main body including a traveling portion and a ball collecting and discharging portion and that is capable of performing operations of collecting and discharging balls (Fig. 2 items 8, 9, and 11), a storage to store, as a route having at least a portion thereof in a vicinity of the ball discharging side and having been instructed in advance by a worker, information on a ball discharging route in which at least a portion of the ball discharging route is in the vicinity of the ball discharging site (Paragraphs 0018 and 0019; discharging route is near the dis charging site), a controller, wherein the controller is configured or programmed to cause the ball collecting and discharging portion to collect the plurality of balls scattered in the ball scattered area while causing the travelling portion to cause the main body to travel along a ball collecting route in the ball scattered area (Paragraphs 0016 and 0017), and a controller, wherein the controller is configured or programmed to cause the traveling portion to cause the main body to travel along a filling route in a traveling region and cause the ball collecting and discharging portion to discharge balls at the ball discharging site when the ball collecting and discharging portion reaches a state of being ready to discharge balls during or after ball collecting work (Paragraphs 0018 and 0019), but fails to explicitly disclose using a travelling route instructor to control the travelling portion to cause the main body to travel along the copy traveling route. However, Ebrahimi discloses teaching a path from one location to another using a remote control (Col. 10 lines 45-52). It would have been obvious to one skilled in the art at the time of filing to modify the invention of Li to include using a travelling route instructor to control the travelling portion to cause the main body to travel along the copy traveling route. The motivation to do so would be to allow the autonomous system to travel along a custom path. This would be useful in instances where new obstacles have been placed in an environment that the vehicle originally navigated in. Furthermore, the teaching of the path could allow specific functions to be performed such as collecting and discharging balls in a specific section of the area.

	Regarding claim 3, Li in view of Ebrahimi discloses all the limitations of claim 1. Li further discloses when the ball collecting and discharging portion reaches the state of being ready to discharge balls, planning an autonomous route up to a start point of the ball discharge route and causes the travelling portion to cause the main body to travel along the autonomous traveling route (Paragraphs 0018 and 0019).

	Regarding claim 4, Li discloses all the limitations of claim 3. Li further discloses when the ball collecting and discharging portion reaches the state of being ready to discharge balls, causes the ball collecting and discharging portion to interrupt a ball collecting work (Paragraphs 0018 and 0019) and planning an autonomous route up to a start point of the ball discharging route and causes the travelling portion to cause the main body to travel along the autonomous travelling route (Paragraphs 0018 and 0019).

6.	Claims 2, 6, and 7 are rejected under 35 U.S.C. 103 as being obvious over Li, in view of Ebrahimi, and further in view of Barbosa.

	Regarding claim 2, Li discloses the ball collecting and discharging portion including a storage amount detector for the balls (Paragraph 0017; balls are counted by recording the number of switching times of the entrance doors) and a state of being ready to discharge balls is a state in which the storage amount is reached (Paragraph 0018; once storage capacity is reached, robot is ready to discharge), but fails to explicitly disclose the state for discharge being an amount that exceeds a threshold. However, Barbosa discloses guiding the robot to an unloading dock when the system exceeds the ball limits (Page 11, lines 25-26). It would have been obvious to one skilled in the art at the time of filing to modify the invention of Li to include a discharging state corresponding to a threshold being exceeded. The motivation to do this would be to ensure that the system is not overloaded.

	Regarding claim 6, Li discloses the robot stopping when the number of tennis balls collected reaches a storage capacity or all balls have been collected and going to a point for discharging the balls (Paragraphs 0018 and 0019), but fails to disclose the end point of the ball collecting route matching the start point of the ball discharge route. However, Barbosa discloses unloading the balls in a predefined position (Page 6, lines 3-5). It would have been obvious to one skilled in the art at the time of filing to modify the invention of Li to make the end of the ball collection route where the ball discharging route begins. The motivation to do this would be to ensure that the robot doesn’t travel as much over previously traveled areas, as this would cause a reduction in efficiency.

	Regarding claim 7, the limitations are similar to claim 6 and are rejected using the same rationale as seen above in claim 6.

7.	Claim 5 is rejected under 35 U.S.C. 103 as being obvious over Li, in view of Ebrahimi, further in view of Barbosa, and even further in view of Paduano.

	Regarding claim 5, Li in view of Barbosa discloses all the limitations of claim 4. Additionally, Li discloses the robot moving to a discharge location once a storage limit is reached (Paragraphs 0018 and 0019), but fails to explicitly disclose the robot moving back to the location where ball collecting can resume. However, Paduano discloses an autonomous vehicle that returns to a previous direction or predetermined path after a maneuver (Paragraph 0040). It would have been obvious to one skilled in the art at the time of filing to modify the invention of Li to include the robot moving back to a ball collecting position if it needs to discharge the balls. The motivation to do this would be to operate the robot in a continuous manner. If the robot returned to a starting point after discharging, there may not be any balls present in the immediate location, and time will be wasted. However, if the robot returns to the last position or path, the collection of balls could continue since there may be balls present in the area where the robot had to stop its collecting.

Response to Arguments
8.	Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER ALLEN BUKSA whose telephone number is (571)272-5346. The examiner can normally be reached M-F 7:30 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (469) 295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.A.B./Examiner, Art Unit 3664                                                                                                                                                                                                        

/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664